Hamilton App. No. C-850340. Upon consideration of appellee’s renewed motion to set execution date,
IT IS ORDERED by the court that the motion to set execution date be, and hereby is, granted.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Friday, the 26th day of April, 2002, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.